Citation Nr: 0730937	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  00-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from May 1984 to May 1987.  
He also had subsequent service in the United States Marine 
Corps Reserve and was ordered to active duty service from 
November 1990 to June 1991 and from April 1992 to September 
1992 in support of Operation Desert Shield/ Desert Storm.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A hearing was held on June 11, 2007, in 
Louisville, Kentucky.  A transcript of the hearing testimony 
is in the claims file.

The veteran's appeal had originally included the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and depression.  However, during the pendency 
of the appeal, a rating decision dated in September 2006 
granted service connection for PTSD with major depression and 
assigned a 20 percent disability evaluation effective from 
August 30, 2002.  Therefore, the issues of entitlement to 
service connection for PTSD and for depression no longer 
remain in appellate status, and no further consideration is 
required.

The veteran's appeal also included the issues of entitlement 
to service connection for generalized joint and muscle pain, 
bruises, irritable bowel syndrome, chronic fatigue, 
headaches, numbness and tingling, and fibromyalgia.  In a 
statement submitted in June 2007, the veteran asked to 
withdraw his appeal for those issues.  Accordingly, the 
issues of entitlement to service connection for those 
disorders no longer remain in appellate status and no further 
consideration is required.

In addition, the veteran testified at his June 207 hearing 
that he was unemployed.  It is unclear as to whether the 
veteran intended to file a claim for a total evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU) or for nonservice-connected pension 
benefits.  These matters are not before the Board and are 
referred to the RO for clarification and any appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An unappealed October 1998 rating decision denied service 
connection for a back disorder.  

3.  The evidence received since the October 1998 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  The evidence received subsequent to the October 1998 
rating decision is new and material, and the claim for 
service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disorder, the RO had a duty to notify 
the veteran what information or evidence was needed in order 
reopen his claim.  The law provides that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a back disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

After the veteran's claim for service connection for a back 
disorder was previously considered and denied by the RO in a 
rating decision dated in October 1998, the veteran was 
notified of that decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2000, the veteran requested that his claim for 
service connection for a back disorder be reopened.  The 
March 2000 rating decision currently on appeal denied the 
veteran's application to reopen, but the August 2002 
supplemental statement of the case appears to have implicitly 
reopened the claim for service connection and adjudicated the 
claim on a de novo basis.  In any event, the Board concludes 
that the RO's adjudication regarding reopening the veteran's 
claim for service connection is ultimately correct.  
Regardless of what the RO has done in cases such as this, the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  

Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for a back 
disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application in this 
case, new and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In the October 1998 rating decision that denied the veteran's 
claim for service connection for a back disorder, the RO 
observed that the veteran's service medical records did 
document treatment for back pain.  However, the RO also noted 
that the veteran had not provided evidence relating his back 
disorder to an injury that occurred in service.  Therefore, 
the RO concluded that service connection for a back disorder 
was not warranted.

The evidence associated with the claims file subsequent to 
the October 1998 rating decision includes VA medical records, 
private medical records, records from the Social Security 
Administration (SSA), June 2001 and March 2004 VA examination 
reports, and hearing testimony as well as the veteran's own 
assertions.  The Board has reviewed the evidence associated 
with the claims file subsequent to the October 1998 rating 
decision and finds that this evidence constitutes new and 
material evidence, which is sufficient to reopen the 
previously denied claim for service connection for a back 
disorder.  

This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the June 2001 VA examination 
to be material in that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In this regard, the June 2001 VA examination provided a 
medical opinion as to the etiology of the veteran's current 
disorder.  In particular, the June 2001 VA examiner commented 
that the veteran's current spondylolisthesis was most likely 
the reflexion of a pars defect, which could be of either a 
congenital or traumatic origin, but that the consensus of 
opinion was that most such afflictions owe themselves to a 
traumatic etiology rather than to a developmental one.  He 
further observed that that the veteran had three major 
injuries to his back and stated that the two injuries with 
the greatest likelihood of accounting for his back disorder 
were those that occurred in 1987 and 1994.  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for a back disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

As discussed, the law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

In this case, the veteran's service medical records show that 
he was seen with complaints of low back muscle pain in 
December 1989.  He was also seen for low back pain in April 
1992 at which time he told the examining physician that 
someone had jumped on his back four days earlier.  A June 
1995 radiology report later indicated that there was evidence 
of spina bifida occulta, grade II spondylolisthesis, and 
spondylosis.  The veteran subsequently sought treatment in 
August 1995 during which he reported having occasional back 
pain following an accident a month and a half earlier.  He 
was referred to a physical therapy consultation in October 
1995.  The physical therapist noted that the veteran had a 
previous history of back problems and that he fell in August 
1995 and continued to have residual pain.  The veteran was 
found to be temporarily not physically qualified for duty due 
to a non-line of duty back injury secondary to an accident in 
July 1995.  He was subsequently examined in July 1996, and 
his diagnosis was listed as congenital grade II L5/S1 
spondylolisthesis with degenerative joint disease at L5.  He 
was found unfit for duty.  The examining physician stated the 
disorder was not caused, aggravated, or significantly added 
to by the accident or military service. 

The veteran was afforded VA examinations in June 2001 and 
March 2004 in connection with his claim for service 
connection for a back disorder.  As previously discussed, the 
June 2001 VA examiner indicated that the veteran had 
spondylolisthesis and noted that there were no preoperative 
films, which made it difficult to determine the etiology of 
the disorder.  He commented that it was most likely the 
reflexion of a pars defect, which could be of either a 
congenital or traumatic origin.  He noted that that the 
consensus of opinion was that most such afflictions owe 
themselves to a traumatic etiology rather than to a 
developmental one.  He further observed that that the veteran 
suffered three major injuries to his back and stated that the 
two injuries with the greatest likelihood of accounting for 
his back disorder were those that occurred in 1987 and 1994.  
Nevertheless, the VA examiner in June 2001 indicated that it 
was unclear as to whether the veteran was service in the 
military during those injuries and indicated that the 
etiology of the veteran's spondylolisthesis, assuming it is a 
traumatic pars defect, was speculative.  The Board notes that 
the medical evidence of record does not document a back 
injury in 1987 or 1994.  Moreover, an award of service 
connection must be based on reliable competent medical 
evidence and conjectural or speculative opinions as to some 
remote possibility of such relationship are insufficient. See 
38 C.F.R. § 3.102 (2006). Service connection may not be based 
on a resort to pure speculation or even remote possibility. 
See 38 C.F.R. § 3.102 (2006).

The March 2004 VA examiner diagnosed the veteran with 
degenerative disc disease with grade II spondylolisthesis and 
high grade anterior subluxation of L5 on S1.  He commented 
that a medical opinion as to the onset or etiology for the 
current back disorders was difficult to determine by history.  
He stated that there were medical notes dated prior to 1995 
in which the veteran denied back pain and noted that the only 
hiking injury in his service medical records pertained to his 
left ankle and not to his back.  The examiner further 
observed that there was an examination dated in October 1995 
that referred to the veteran's diagnosis of spondylolisthesis 
after a motor vehicle accident four months earlier.  He 
stated that it was not likely that the veteran's back 
problems were related to his military service due to the lack 
of supporting documentation.  Although the March 2004 VA 
examiner was correct regarding the 1994 hiking injury, the 
Board notes that he did not account for the veteran's 
complaints of back pain in December 1989 and April 1992.  
Therefore, the Board finds that a VA examination and medical 
opinion would be helpful in determining the nature and 
etiology of the any current back disorder that may be 
present.  

In addition, the Board notes that verification of the 
veteran's service is necessary.  In this regard, the evidence 
of record show that shows that he had active duty service 
from May 1984 to May 1987 and subsequently served in the 
United States Marine Corps Reserves.  He was ordered to 
active duty from November 1990 to June 1991 and from April 
1992 to September 1992 in support of Operation Desert Shield/ 
Desert Storm.   However, it is unclear as to the complete and 
inclusive dates of when the veteran served in the United 
States Marine Corps Reserves, and there is no indication as 
to the dates of his periods of active duty for training and 
inactive duty for training.  Therefore, the RO should attempt 
to verify the dates of the veteran's service in the United 
States Marine Corps Reserve.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request verification 
of the dates the veteran served in 
United States Marine Corps Reserve, to 
include the dates for each period of 
active duty for training and inactive 
duty for training that he attended. 

2.  The veteran should be afforded a 
VA examination to determine the nature 
and etiology of any back disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service 
medical records.   For each disorder 
identified, the examiner should 
indicate whether that disorder is a 
congenital defect.  If so, he should 
state whether there was a superimposed 
disease or injury that occurred during 
service.  For all current disorders 
that are not determined to be 
congenital, the examiner should 
comment as to whether it is at least 
as likely as not that the disorder is 
causally or etiologically related to 
his symptomatology in service or is 
otherwise related to his military 
service. 

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


